          Case 1:17-cv-00614-LGS Document 288 Filed 10/08/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 BRANDI PRICE, et al.,                                        :
                                              Plaintiffs, :       17 Civ. 614 (LGS)
                                                              :
                            -against-                         :        ORDER
                                                              :
 L’OREAL USA, INC., et al.,                                   :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, pursuant to the Court’s Order at Docket No. 286, the parties filed, on

October 5, 2020, a joint letter proposing (i) a briefing schedule for Defendants’ motion for

decertification and any related Daubert motions and (ii) page limits for the parties’ papers. Dkt.

No. 287. It is hereby

        ORDERED that, Defendants shall file any motion for decertification of the classes

certified by the Court’s Order and Opinion at Docket No. 159, and the parties shall file any

related motions to exclude expert testimony, according to the following schedule:

    •   By October 30, 2020, Defendants shall file their motion for decertification and motion to

        exclude the expert testimony of Dr. Jean-Pierre Dubé.

    •   By December 11, 2020, Plaintiffs shall file any opposition to Defendants’ motion for

        decertification and motion to exclude the expert testimony of Dr. Jean-Pierre Dubé, and

        shall file any motions to exclude the testimony of experts on whom Defendants rely for

        the motion for decertification (“Related Motions to Exclude Defendants’ Expert

        Testimony”).

    •   By January 8, 2020, Defendants shall file any reply in support of their motion for

        decertification and motion to exclude the expert testimony of Dr. Jean-Pierre Dubé, and

        shall file any opposition to Plaintiffs’ Related Motions to Exclude Defendants’ Expert
         Case 1:17-cv-00614-LGS Document 288 Filed 10/08/20 Page 2 of 2


       Testimony.

   •   By January 22, 2021, Plaintiffs shall file any reply in support of their Related Motions to

       Exclude Defendants’ Expert Testimony.

       The parties shall comply with this Court’s Individual Rules in filing the motion and

supporting papers. The parties may file briefs that consolidate the motions or, alternatively, may

file separate briefs for each motion. Each party’s total briefing on the motions, however, shall not

exceed 55 pages. The parties shall limit any standalone briefs seeking to exclude expert

testimony to seven pages for the moving brief, seven pages for the opposition brief and three

pages for the reply brief, with the parties’ respective briefs counting toward their total permitted

55 pages for briefing. For purposes of the limits on exhibits and declarations pursuant to this

Court’s Individual Rules, each party’s motions shall be treated as a single motion.



Dated: October 8, 2020
       New York, New York
